UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PHILANDER PHILIPPEAUX,
                                Plaintiff,                      19-CV-3221 (CM)
                    -against-
 UNITED STATES OF AMERICA, et al.,                              ORDER OF DISMISSAL

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action challenging grand jury testimony that

resulted in a criminal indictment in the matter of United States v. Philippeaux, No. 13-CR-0277-2

(RWS) (S.D.N.Y. Feb. 2, 2016). Plaintiff paid the filing fee to initiate this action. The Court

dismisses the complaint, with 30 days’ leave to replead his conspiracy claims.

                                     STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). A claim is “frivolous when either: (1) the factual contentions

are clearly baseless, such as when allegations are the product of delusion or fantasy; or (2) the

claim is based on an indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co.,

141 F.3d 434, 437 (2d Cir. 1998) (internal quotation marks and citation omitted). The Court is

obliged, however to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations
omitted) (emphasis in original).

                                          BACKGROUND

         Plaintiff brings this action under the Federal Tort Claims Act (FTCA), 28 U.S.C.

§§ 1346(b), 2671-80, alleging that Defendants committed “tortious acts” and violated the Eighth

Amendment’s Cruel and Unusual Punishment Clause. This alleged conduct took place during

Plaintiff’s now closed criminal proceeding. See Philippeaux, No. 13-CR-0277-2 (RWS). He

names as defendants the United States of America; United States Attorney’s Office (USAO) for

the Southern District of New York; and the United States Drug Enforcement Administration

(DEA).

         The following facts are taken from the complaint: Defendants used “fraud to mislead the

Grand Jury in order to indict the Petitioner, to cause intentional infliction of emotional distress,”

as well as other harms. (Compl. at 5.) The USAO and the DEA presented misleading evidence to

a grand jury and conspired “to use a fraudulent, non-existent phone number [omitted], fake

phone records and calls[ ] [t]o give testimonial evidence to the Grand Jury to mislead the Grand

Jury into indicting the Petitioner of a crime he did not commit.” (Id. at 6.)

         Plaintiff also claims that individuals employed by Defendants conspired for the purpose

of violating his rights, in violation of Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). 1

         Plaintiff seeks money damages.

         On June 27, 2018, Plaintiff filed a motion under 28 U.S.C. § 2255, Philippeaux v. United

States, No. 18-CV-5974 (RA) (SN), challenging his judgment of conviction entered in



         1
         Plaintiff also refers to 42 U.S.C. § 1983, but that statute concerns the conduct of state
actors, not federal actors. Id.

                                                  2
Philippeaux, No. 13-CR-0277-2 (RWS). He asserts that his lawyers provided ineffective

assistance of counsel, claiming that they failed to challenge the Court’s jurisdiction to impose a

sentence and to argue that a “fraud” had been “practiced upon” the Court.

       On March 11, 2019, Plaintiff filed a complaint against his former criminal defense

lawyers, claiming that they committed legal malpractice when representing him in the 13-CR-

0277 criminal proceeding. See Philippeaux v. Entin, No. 19-CV-2205 (RA). Although he asserts

claims of legal malpractice, he essentially raises the same claims that he raises in the § 2255

motion.

                                          DISCUSSION

A.     FTCA claims

       The FTCA provides for a waiver of sovereign immunity for injuries arising from the

tortious conduct of federal officers or agents acting within the scope of their office or

employment. 28 U.S.C. § 1346(b)(1).

       Before bringing a claim in a federal district court under the FTCA, a claimant must first

exhaust his administrative remedies by filing a claim for monetary damages with the appropriate

federal government entity and must receive a final written determination. See 28 U.S.C.

§ 2675(a). Such an administrative claim must be in writing, specify the amount of damages

sought, and be filed within two years of the claim’s accrual. 28 U.S.C. §§ 2401(b), 2675(a);

A.Q.C. ex rel Castillo v. United States, 715 F. Supp. 2d 452, 457 (2d Cir. 2010) (citing Millares

Guiraldes de Tineo v. United States, 137 F.3d 715, 720 (2d Cir. 1998)).

       A claimant may thereafter challenge the agency’s final denial in a federal district court by

filing an action within six months of the date of the mailing of the notice of final denial by the

agency. See § 2401(b). If no written final determination is made by the appropriate federal entity

within six months of the date of the claimant’s filing of the administrative claim, the claimant

                                                  3
may then bring a FTCA action in a federal district court. See § 2675(a). “[T]he FTCA’s time bars

are nonjurisdictional and subject to equitable tolling.” United States v. Kwai Fun Wong, 135 S.

Ct. 1625, 1638 (Apr. 22, 2015).

       Plaintiff’s FTCA claims are therefore dismissed without prejudice for failure to exhaust

his administrative remedies. 2

B.     Bivens claims

       To state a claim for relief under Bivens, a plaintiff must allege facts that plausibly show

that: (1) the challenged action was attributable to an officer acting under color of federal law, and

(2) such conduct deprived him of a right, privilege, or immunity secured by the Constitution. See

Thomas v. Ashcroft, 470 F.3d 491, 496 (2d Cir. 2006) (citing Bivens, 403 U.S. at 389). See

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) (“[Bivens] is the federal analog to suits brought

against state officials under [§ 1983].”); Morales v. City of New York, 752 F.3d 234, 237 (2d Cir.

2014) (holding that district court properly construed § 1983 claims brought against federal

employee as arising under Bivens).

       A Bivens action must be brought against an individual for the individual’s own acts, see

Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017), and may not be brought against federal agencies,

see Correctional Services Corp. v. Malesko, 534 U.S. 61, 68 (2001).

              DEA agents may not be sued under the doctrine of witness immunity for their
              grand jury testimony

       The Court construes Plaintiff’s complaint as asserting claims against individual DEA

agents because federal agencies may not be sued under Bivens. See Ziglar, 137 S. Ct. at 1860


       2
         To the extent Plaintiff seeks damages for conduct by federal prosecutors, “the FTCA
does not authorize suits for intentional torts based upon the actions of Government prosecutors.”
Bernard v. United States, 25 F.3d 98, 104 (2d Cir. 1994).



                                                  4
(2017). But Plaintiff’s claims against DEA agents for their alleged false testimony before a grand

jury must be dismissed because those agents are immune from suit. Grand jury and trial court

witnesses, including law enforcement officers, are absolutely immune from liability for damages

for their testimony, even if their testimony was false. Rehberg v. Paulk, 566 U.S. 356, 366-69

(2012); Briscoe v. LaHue, 460 U.S. 325 (1983); Coggins v. Buonora, 776 F.3d 108, 113-14 (2d

Cir. 2015); San Filippo v. U.S. Trust Co. of N.Y., Inc., 737 F.2d 246, 254 (2d Cir. 1984).

               Government attorneys may not be sued under the doctrine of prosecutorial
               immunity for their conduct during the grand jury proceeding

       The Court also construes the complaint as asserting claims against individual prosecutors

with the USAO. But these claims must be dismissed because federal prosecutors are absolutely

immune.

       Prosecutors are immune from civil suits for damages for acts committed within the scope

of their official duties where the challenged activities are not investigative in nature but, rather,

are “intimately associated with the judicial phase of the criminal process.” Simon v. City of New

York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976));

see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (holding that absolute immunity is

analyzed under “functional approach” that “looks to the nature of the function performed, not the

identity of the actor who performed it”). In addition, prosecutors are absolutely immune from

suit for acts that may be administrative obligations but are “directly connected with the conduct

of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009). “Absolute immunity . . . is also

extended to officials of government agencies ‘performing certain functions analogous to those of

a prosecutor . . . .’” DiBlasio v. Novello, 344 F.3d 292, 296-97 (2d Cir. 2003) (citation omitted).

       Here, Plaintiff’s claims against USAO federal prosecutors are based on actions within the

scope of their official duties and associated with the judicial phase of the criminal process.


                                                   5
Therefore, these claims are dismissed based on absolute immunity. Because these claims are well

“within the distinguishable heartland of immune prosecutorial conduct,” the Court also dismisses

these claims as frivolous. Flagler v. Trainor, 663 F.3d 543, 551 (2d Cir. 2011); Collazo v.

Pagano, 656 F. 3d 131, 134 (2d Cir. 2011) (holding that claim against prosecutor is frivolous if it

arises from conduct that is “intimately associated with the judicial phase of the criminal

process”).

               Plaintiff’s Eighth Amendment claim is dismissed because the Eight
                Amendment does not apply to this case

         Although a plaintiff may bring a Bivens action under the Eighth Amendment, Carlson v.

Green, 446 U.S. 14, 18 (1980), the Eighth Amendment’s Cruel and Unusual Punishment Clause

does not apply here because Plaintiff’s claims do not arise out of his incarceration. The Cruel and

Unusual Punishment Clause only protects individuals who are incarcerated after being convicted

of a crime. Ingraham v. Wright, 430 U.S. 651, 671, 97 S. Ct. 1401, 1412, 51 L. Ed. 2d 711

(1977). The Court therefore dismisses Plaintiff’s Eighth Amendment claim for failure to state a

claim.

C.       The Court construes Plaintiff’s conspiracy claim as arising under 42 U.S.C.
         § 1985(3) and dismisses it

         Section 1985 prohibits conspiracies to deprive “any person or class of person of the equal

protection of the laws, or of equal privileges and immunities under the laws.” 42 U.S.C.

§ 1985(3). To state a claim under § 1985, a plaintiff must allege facts showing: (1) a conspiracy

(2) for the purpose of depriving him of the equal protection of the laws, or the equal privileges or

immunities under the laws; (3) an overt act in furtherance of the conspiracy; and (4) an injury to

his person or property, or a deprivation of his right or privilege as a citizen of the United States.

Thomas v. Roach, 165 F.3d 137, 146 (2d Cir. 1999). “[T]he conspiracy must also be motivated by

‘some racial or perhaps otherwise class-based, invidious discriminatory animus behind the

                                                  6
conspirators’ action.’” Id. (quoting Mian v. Donaldson, Lufkin & Jenrette Securities Corp., 7 F.3d

1085, 1088 (2d Cir.1993) (per curiam)).

        Plaintiff fails to state a claim under § 1985 because he does not identify any right violated

by Defendants. Rather, he claims that the two entities charged with investigating and prosecuting

individuals suspected of committing crimes – the DEA and the USAO – conspired to ensure that

he would be indicted. This allegation essentially challenges the proceedings leading up to his

indictment. But Plaintiff’s claim, that Defendants testified falsely before a grand jury and

presented false evidence, does not state a violation of any right. Put simply, Plaintiff’s assertion

that false evidence and false testimony presented at the grand jury amounted to a conspiracy to

indict him does not state a claim that Defendants conspired to violate any right of Plaintiff’s.

        Plaintiff ultimately seeks to challenge his conviction. His pending § 2255 motion is the

appropriate vehicle to do so. The Court therefore dismisses Plaintiff’s § 1985 claim for failure to

state a claim.

D.      The Court grants Plaintiff leave to replead his claim that DEA agents conspired
        against him

        The Supreme Court has recognized Bivens claims in three contexts: (1) unreasonable

search and seizure under the Fourth Amendment, Bivens, 403 U.S. 388 (1971), (2) employment

discrimination under the Fifth Amendment, Davis v. Passman, 442 U.S. 228 (1979), and

(3) inadequate medical treatment of an inmate under the Eighth Amendment, Carlson, 446 U.S.

at 18 (1980). See Ziglar, 137 S. Ct. at 1854-55. Otherwise, the Supreme Court “has made clear

that expanding the Bivens remedy is . . . a ‘disfavored’ judicial activity.” Id. at 1857.

        Conclusory and vague allegations of conspiracy are insufficient to state a claim under

Bivens. See Arar v. Ashcroft, 585 F.3d 559, 569 (2d Cir. 2009) (“[A] plaintiff in a Bivens action is

required to allege facts indicating that the defendants were personally involved in the claimed


                                                  7
constitutional violation”); see also Sommer v. Dixon, 709 F.2d 173, 175 (2d Cir. 1983) (“A

complaint containing only conclusory, vague, or general allegations of conspiracy to deprive a

person of constitutional rights cannot withstand a motion to dismiss.”).

         As an initial matter, post-Ziglar, the Court is inclined to dismiss Plaintiff’s Bivens

conspiracy claim against the DEA agents for any conduct in which they are not immune under

the doctrine of witness immunity. But, whether Plaintiff may bring a Bivens conspiracy claim

against the DEA agents for conduct outside of the grand jury proceeding has not been decided by

the Supreme Court. 3 Although Plaintiff’s claim is conclusory and vague, because it would not be

futile to grant leave to replead, the Court does so here. Accordingly, the Court grants Plaintiff

leave to replead facts in support of his conspiracy claim against DEA agents related to any

conduct outside of the grand jury proceeding.

                                           CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy to Plaintiff,

and note service on the docket. Plaintiff’s complaint is dismissed under the doctrines of

prosecutorial immunity, witness immunity, and for failure to exhaust his FTCA claims, with

leave to replead his conspiracy claims against DEA agents. See 28 U.S.C. §§ 1915(e)(2)(B)(i)-

(iii).

         Plaintiff’s request to provide documents (ECF No. 3) and his motion for summary

judgment (ECF No. 4) are denied as moot.

         Because this action is being dismissed with leave to replead, the Court declines to accept

as related any another action Plaintiff has filed. (See ECF No. 5.)


         3
         Because federal witnesses are immune for their testimony at a grand jury proceeding,
the Supreme Court need not consider whether a plaintiff could bring a Bivens action concerning
witness testimony.

                                                   8
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 13, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 9
